DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
- The amendment filed on January 27 ,2022 has been entered.
- Claims 1-9 and 12-20 are pending.
- Claims 1-9 and 12-20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “selecting a second transmission rank based on the obtained second radio parameters, which second transmission rank is to be used for communication with the second radio node in the second beam, where selecting of the second transmission rank is triggered before obtaining any Rank Indicator, RI, for the second antenna beam (Claims 1 and 12 ). “The closest prior art found is as follows:
Wei et al. (Pub. No. US 2019/0081676 A1)- A UE may report CSI at CSI reporting instances also configured by the eNB. As a part of CSI reporting the UE generates and reports channel quality indicator (CQI), precoding matrix indicator (PMI), and rank indicator (RI).
Pezeshki et al. (Pub. No. US 2021/0135714 A1)- The rank data 442 indicates a ranking or sorting of multiple beams of the plurality of beams. The rank data 442 may be determined based on the measurement data 408. In some implementations, the rank data 442 includes one or more thresholds 
None of these references, taken alone or in any reasonable combination, teach the claims as recited," selecting a second transmission rank based on the obtained second radio parameters, which second transmission rank is to be used for communication with the second radio node in the second beam, where selecting of the second transmission rank is triggered before obtaining any Rank Indicator, RI, for the second antenna beam“(claims 1 and 12) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Tejis Daya/Primary Examiner, Art Unit 2472